DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of the aperture disposed circumferentially about the radial protrusion; wherein each aperture is spaced circumferentially equal distance from an adjacent aperture in the plurality of the aperture (claims 5 and 6) and further comprising a plurality of the fuse plug; wherein the plurality of the fuse plug are disposed circumferentially about the radial protrusion (claims 18 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of the aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The first instance of this limitation appears in claim 5. Claim 6 depends from claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (CN 108 482 010) [provided by Applicant].
	Regarding claims 1-3, Chen discloses A wheel, comprising: a rim defining a radially outer surface and a radially inner surface; a radial protrusion extending radially outward from the radially outer surface; and an aperture extending radially through the radial protrusion to the radially inner surface; further comprising a first flange at a first axial end of the wheel and a second flange at a second axial end of the wheel, the radial protrusion disposed between the first flange and the second flange; wherein the radial protrusion is annular in shape (see annotated fig below, para 20-22 as provided by Applicant).

    PNG
    media_image1.png
    711
    924
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen [claim 5] in view of Dewar (GB 963,392) [provided by Applicant] [claim 6].
Regarding claim 4, Chen discloses the invention except for specifically pointing out wherein the aperture is configured to receive a fuse plug. The aperture of Chen receives a valve, but a fuse plug is not mentioned. However, the aperture is configured (suitable for, sized and shaped for) receiving a fuse plug. At least Dewar discloses a fuse plug mounted in an aperture of a vehicle rim (at least plug assembly 1 of figs). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the aperture configured to receive a fuse plug as it would have been an obvious matter of design choice of what accessory device to place in the aperture as the aperture is suitable for receiving any number of temperature or pressure monitoring or regulating devices as known in the prior art such as the fuse plug assembly of Dewar.
Regarding claim 5, Chen does not disclose further comprising a plurality of the aperture disposed circumferentially about the radial protrusion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of apertures in place of a single aperture to provide a plurality of the aperture disposed circumferentially about the radial protrusion, since it may have provided better air flow and temperature regulation and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 6, Chen in view of Dewar discloses the invention except for wherein each aperture is spaced circumferentially equal distance from an adjacent aperture in the plurality of the aperture. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of apertures in place of a single aperture to provide wherein each aperture is spaced circumferentially equal distance from an adjacent aperture in the plurality of the aperture (as best understood in view of the indefiniteness noted above), since it may have provided better air flow and temperature regulation and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Allowable Subject Matter
Claims 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 7 or 15. In particular, the (radial) aperture placed in the radial protrusion and having one or more fuse plugs placed therein allows to increase the clearance with the heat shield and to have a simpler heat shield design. The documents cited disclosing a fuse plug do not have a radial protrusion extending radially outward from the radially outer surface of the rim. Dewar has a fuse plug protruding itself radially outward from the radially outer surface of the rim, but the fuse plug itself is not disposed in an aperture of a radial protrusion. The other documents of the cited that have a radial protrusion with an aperture (radial or not) are not foreseen for being used with a fuse plug. Therefore, the person skilled in the art would not consider the claimed layout as an obvious possibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose fuse plugs and vehicle rim arrangements that may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618